DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the Compound of claim 1; the method of claim 12; the devices of claims 15 and 17. A search of the prior art did not show the claimed invention. 
The closest prior art as exemplified by Cheng (Advanced Materials 2014, 26, 2540-2546) Chen teaches luminescent gold(III) complexes used in OLEDs which can be represented by fPh_Au_PhAr or fPh_Au_CN (page 2541)


    PNG
    media_image1.png
    374
    855
    media_image1.png
    Greyscale

fPh_Au_PhAr or fPh_Au_CN shows A = pyridine; B and C = phenyl derivative and phenyl, respectively; R’ = phenyl and cyano, respectively.

Fukuoka (US 2007/0007882) teaches a synthetic method to prepare cyclometalated tridentate ligand with one monoaryl group coordinated a gold (III) metal group (page 7247):

    PNG
    media_image2.png
    419
    999
    media_image2.png
    Greyscale

Rings B and C as a t-Bu-phenyl is out of scope by amendment. 
Cheng and Fukuoka fail to teach, suggest or offer guidance that would render obvious modifying the above materials to arrive at the limitations of the above independent claims.
Claims 9-21 allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        





.